Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to an interview held on 11/23/2021, which amends claims 1, 5 and 9, cancels claims 7 and 8, adds claims 21-31, and is hereby acknowledged.
Claims 1-6, 9 and 21-31 are pending in this application.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Sherif N. A Mahmoud Reg. No. 71,860 on November 29, 2021. 

Claim 1 (currently amended): 	A system comprising:
a first node deployed from a base configuration, wherein at a first time, the first node is in a first deployment state;
a state daemon executing on the first node, the state daemon configured to:
record a first configuration instruction associated with a first tracked modification to the first deployment state, wherein the first node is in a second deployment state at a second time after the first tracked modification, wherein the state daemon is operable to track executed commands to retrieve information associated with the first configuration instruction, and
determine that the first tracked modification is required for the second deployment state to be deployed from the base configuration, wherein the recording of the first configuration instruction is based on the determination; and

a configuration generator executing on one or more processors 


generate
store the first configuration to a configuration repository; 
translate the first configuration into the second format of the second node; and
deploy the translated first configuration to the second node to launch the new instance by converting the second node to the second deployment state,
wherein the state daemon subscribes to notifications of changes to the first node and records the first configuration instruction based on a first notification,
wherein the state daemon ignores a second notification when recording a later second configuration instruction.

Claim 5 (currently amended): 	The system of claim 1, wherein a second tracked modification to the second deployment state further modifies a component modified by the first tracked modification resulting in a third deployment state of the first node, and [[a]] the second configuration instruction is generated by the state daemon, and a second configuration, when executed on a third node, transitions the third node from the first deployment state to the third deployment state without the third node transitioning to the second deployment state.

Claim 7 (cancelled).

Claim 8 (cancelled).

Claim 9 (currently amended): 	A method comprising:
recording, by a state daemon executing on a first node, a first configuration instruction associated with a tracked modification to a first deployment state of the first node, wherein the first node is deployed from a base configuration, wherein the first node is in the first deployment state at a first time, wherein the first node is in a second deployment state at a second time after the tracked modification, wherein the state daemon executes on the first node, and wherein the state daemon is operable to track executed commands to retrieve information associated with the first configuration instruction;
determining, by the state daemon, that tracked modification is required for the second deployment state to be deployed from the base configuration, wherein the recording of the first configuration instruction by the state daemon is based on the determining;
generating a first configuration in a first format based on the second deployment state, wherein the first first configuration instruction based on the first configuration instruction being recorded by the state daemon, wherein a new instance of the second deployment state is configured to be deployed from the base configuration using the first configuration, and the first configuration in the first format is incompatible with a second format of a second node; 
storing the first configuration to a configuration repository; 

deploying the translated first configuration to the second node to launch the new instance by converting the second node to the second deployment state,
wherein the state daemon subscribes to notifications of changes to the first node and records the first configuration instruction based on a first notification,
wherein the state daemon ignores a second notification when recording a later second configuration instruction.

Claims 10 to 20 (cancelled).

Claim 21 (new):	The method of claim 9, wherein the first node is an isolated guest deployed from a first image file, and a second image file is generated based on the second deployment state with the first configuration.

Claim 22 (new):	The method of claim 21, wherein a third node is deployed from the second image file in a production mode with at least one of the state daemon and a configuration generator deactivated.

Claim 23 (new):	The method of claim 9, wherein a configuration generator is across a network from the first node, and the configuration generator retrieves at least one of the first configuration instruction and the second deployment state from the state daemon.



Claim 25 (new):	The method of claim 9, wherein the first configuration is compatible with a first configuration deployment agent, and a second configuration also generated from the first deployment state by a configuration generator is compatible with a different second configuration deployment agent. 

Claim 26 (new): 	A non-transitory computer readable medium storing instructions which, when executed, cause one or more processors to:
record, by a state daemon executing on a first node, a first configuration instruction associated with a tracked modification to a first deployment state of the first node, wherein the first node is deployed from a base configuration, wherein the first node is in the first deployment state at a first time, wherein the first node is in a second deployment state at a second time after the tracked modification, wherein the state daemon executes on the first node, and wherein the state daemon is operable to track executed commands to retrieve information associated with the first configuration instruction;

generate a first configuration in a first format based on the second deployment state, wherein the first configuration includes the first configuration instruction based on the first configuration instruction being recorded by the state daemon, wherein a new instance of the second deployment state is configured to be deployed from the base configuration using the first configuration, and the first configuration in the first format is incompatible with a second format of a second node; 
storing the first configuration to a configuration repository; 
translating the first configuration into the second format of the second node; and
deploying the translated first configuration to the second node to launch the new instance by converting the second node to the second deployment state,
wherein the state daemon subscribes to notifications of changes to the first node and records the first configuration instruction based on a first notification,
wherein the state daemon ignores a second notification when recording a later second configuration instruction.

Claim 27 (new):	The non-transitory computer readable medium of claim 26, wherein the first node is an isolated guest deployed from a first image file, and a second image file is generated based on the second deployment state with the first configuration.



Claim 29 (new):	The non-transitory computer readable medium of claim 26, wherein a configuration generator is across a network from the first node, and the configuration generator retrieves at least one of the first configuration instruction and the second deployment state from the state daemon.

Claim 30 (new): 	The non-transitory computer readable medium of claim 26, wherein a second tracked modification to the second deployment state further modifies a component modified by the tracked modification resulting in a third deployment state of the first node, and the second configuration instruction is generated by the state daemon, and a second configuration, when executed on a third node, transitions the third node from the first deployment state to the third deployment state without the third node transitioning to the second deployment state.

Claim 31 (new):	The non-transitory computer readable medium of claim 26, wherein the first configuration is compatible with a first configuration deployment agent, and a second configuration also generated from the first deployment state by a configuration generator is compatible with a different second configuration deployment agent.

Response to Arguments
The prior rejection of claims 1-7 under 35 U.S.C. 112(b), and of claims 1-9 under 35 U.S.C. 103 are hereby withdrawn in view of the applicant’s claim amendments.

Allowable Subject Matter
	Claims 1-6, 9 and 21-31 are allowed.

Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
The examiner conducted a completed search of available patent literature and non-patent literature. The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEN-LIANG HUANG whose telephone number is (571)272-4883.  The examiner can normally be reached on  Monday - Tuesday and Thursday - Friday, 7:30AM - 5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C. H./
Examiner, Art Unit 2458


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458